Citation Nr: 0512647	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for disequilibrium, nausea, dizziness, and headaches, 
claimed as due to surgical treatment on October 30, 1996, by 
the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the VA 
Regional Office (RO) in Waco, Texas, that denied the above 
claim. 

In March 2003, the veteran appeared at the Waco RO and 
testified at a hearing conducted by a Decision Review 
Officer.  A transcript of the hearing is of record.

In April 2004, the Board remanded this matter for additional 
development of the claim.  The case has been returned to the 
Board for further appellate review.


FINDING OF FACT

1.  VA performed a stapedectomy surgery on October 30, 1996, 
with the veteran's informed consent, and during the surgery 
exercised the degree of care that would be expected of a 
reasonable health care provider.

2.  It was reasonably foreseeable that disequilibrium, 
nausea, dizziness, and headaches would result from the 
October 30, 1996, stapedectomy surgery.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C. § 1151 
for disequilibrium, nausea, dizziness, and headaches, 
resulting from surgery on October 30, 1996, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2004) (effective September 2, 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in July 2003 and May 2004.  He was 
told of what was required to substantiate his section 
1151claim and of his and VA's respective duties, and was 
asked to submit evidence and/or information to the RO.  

The requisite notice letter was provided to the veteran after 
to the initial adjudication of the claim by the RO.  However, 
any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Additionally, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains all identified medical records 
pertinent to the section 1151 claim, as well as the report 
from a VA examination conducted in June 2004.  At the time 
the veteran filed his claim in August 2001, he stated that he 
had no additional medical evidence to provide.

The duty to assist extends to obtaining records of the Social 
Security Administration (SSA) where they may be relevant to 
the issue under consideration.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  The veteran indicated that he receives 
SSA benefits, but there is nothing to suggest his benefits 
are disability-based.  Even if they were, the SSA records 
would only be relevant if they contained competent evidence 
discussing matters of causation and the standard of care 
surrounding the October 30, 1996, stapedectomy surgery, and 
there is no reason to believe that SSA records would include 
such specific competent evidence.  As there is nothing to 
even suggest SSA records would prove relevant to the issue 
under consideration, VA need not obtain these records.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Analysis

The veteran filed his claim in August 2001.  Effective for 
claims filed on or after October 1, 1997, section 422(a) of 
Public Law 104-204, 110 Stat. 2874, 2926 (1996), amended 38 
U.S.C. 1151 to authorize an award of compensation or DIC for 
a veteran's "qualifying additional disability" or 
"qualifying death."  Under 38 U.S.C. 1151, as amended, an 
additional disability or death qualifies for compensation or 
DIC if it (1) was not the result of the veteran's willful 
misconduct; (2) was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility; and (3) was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the care, treatment, or examination, or by an 
event not reasonably foreseeable.  

Effective September 2, 2004, the final rules implementing the 
amendments to 38 U.S.C. § 1151 were published.  69 Federal 
Register 46433 (codified at 38 C.F.R. § 3.361).  The 
regulation was considered by the RO in its January 2005 
supplemental statement of the case.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The regulation reads, in part, 
as follows:

(b) Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or CWT (compensated work therapy) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or CWT program must meet the 
causation requirements of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

The veteran claims that he is entitled to compensation under 
section 1151 due to VA treatment conducted on October 30, 
1996.  On that date, he underwent a right ear stapedectomy.  
According to the stapedectomy surgery report, the veteran was 
agreeable to the operation to remedy his progressive hearing 
loss.  Based on the surgeon's dictation, there were no 
complications, and the veteran acknowledges his hearing 
improved as a result of the surgery.  

The veteran, however, contends that the surgical intervention 
subsequently caused additional disability, to include 
disequilibrium, nausea, dizziness, and headaches.  The June 
2004 examiner essentially confirms that the October 30, 1996, 
stapedectomy caused additional disability.  Specifically, the 
examiner opined that it is at least as likely as not that the 
veteran's current dizziness and equilibrium problems are 
related to his 1996 stapedectomy surgery.  This is the only 
competent evidence addressing the matter, and it clearly 
establishes the requirements of additional disability and 
actual causation.  Also in this case, there is no evidence 
establishing the additional disability was the result of 
willful misconduct on the part of the veteran.

The case therefore hinges on whether the additional 
disability (dizziness, equilibrium problems, etc.) was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the care, treatment, or 
examination, or by an event not reasonably foreseeable.  
Again, the only competent evidence addressing the matter is 
the opinion of the June 2004 VA examiner.  As to this 
requirement, the VA examiner provided a thorough opinion 
against a finding of proximate causation:

	"From a surgical point of view it would seem 
apparent that the veteran had an excellent result 
in hearing following his right stapedectomy in 
1996.  Unfortunately, dizziness and unsteadiness 
is listed as a complication from stapedectomy and 
does not represent 'surgical misadventure.'  
Therefore, in my opinion there is absolutely no 
evidence to indicate carelessness, negligence, or 
lack of proper skill, error and judgment or fault 
on the part of the VA in furnishing 
treatment/care.  Furthermore, I can find no 
indication that the veteran's current equilibrium 
problems, nausea, dizziness, and headaches were 
caused by VA medical care.  Also, the current 
dizziness and equilibrium problem was not an 
event not reasonably foreseeable as a result of 
the October 1996 VA treatment/care.  In 
conclusion, I can find no indication whatsoever 
that the standard of care was breached at the 
Dallas VA Medical Center in providing this 
veteran surgical treatment for otosclerosis."   

Neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing an 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Here, the 
VA examiner clearly considered the veteran's additional 
disability as a "listed complication" and thus not an event 
not reasonably foreseeable.

The only competent opinion addressing the medical issues 
involved in this case is that of the June 2004 VA examiner.  
The Board attaches significant probative value to this 
opinion, as the VA examiner's uncontroverted opinion is 
thorough and was made after review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  
  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for disequilibrium, nausea, dizziness, and headaches, 
claimed as due to VA surgical treatment on October 30, 1996, 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


